Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about May 8, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sexual misconduct and sexual abuse in the second degree, and placed him on enhanced supervision probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its assessment of the victim’s delay in reporting the offenses. Concur—Gonzalez, P.J., Friedman, Saxe, Richter and Abdus-Salaam, JJ.